       Case 16-80545           Doc 39      Filed 10/07/19 Entered 10/07/19 08:39:53                     Desc Main
                                             Document     Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

IN RE:                                        DATE                              CASE NUMBER
RYAN E. SHARP                               October 7, 2019                     16-80545
AIMEE C. SHARP
            Debtor(s)

                     MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS
                  COMBINED WITH NOTICE OF THE MOTION AND OF HEARING THEREON

        The trustee in this case states that the Debtor is in material default with respect to the terms of the plan as
confirmed by the Court in that the payments by or for the debtor to the trustee have not been made as proposed.

            WHEREFORE, the trustee moves that the subject case be dismissed pursuant to 11 U.S.C.
1307(c).

         YOU ARE HEREBY NOTIFIED that the above motion has been set for hearing before the U.S. Bankruptcy
Court, Room 3100, Stanley J. Roszkowski U.S. Courthouse, 327 South Church Street,Rockford, Illinois 61101
at the following date and time:

                    November 14, 2019 @ 8:50 A.M.
         You may appear at the stated time and place and offer evidence in support of or in opposition to such motion. If
you fail to appear, the allegations of said motion may be taken as true and an Order entered accordingly.


                                                     /s/ Lydia S. Meyer
                                                     LYDIA S. MEYER, Trustee
                                                     Post Office Box 14127
                                                     Rockford, IL 61105-4127


                                              CERTIFICATE OF MAILING

The undersigned certifies that a copy of the foregoing motion and notice was mailed to the Debtor(s) and to the Debtor(s)
attorney of record in envelopes addressed as indicated below bearing first class postal indicia on the 7 day of October 2019.

                                                      /s/Heather Fagan

Debtor(s):
          RYAN E. SHARP                              AIMEE C. SHARP
          AIMEE C. SHARP                                               11 CORNERBROOK PLACE
          11 CORNERBROOK PLACE                                                      THE WOODLANDS, TX 77381
          THE WOODLANDS, TX 77381

Attorney:
            CUTLER & ASSOCIATES, LTD
            ATTORNEY DAVID CUTLER
            4131 MAIN STREET
            SKOKIE, IL 60076-
